PALMER, J.
William H. Jarrett (defendant) appeals the trial court’s order denying his motion for jail credit filed pursuant to rule 3.800(a) of the Florida Rules of Criminal Procedure. We affirm, writing only to explain why we reject the State’s concession of error.
The State has conceded that the' order should be reversed because the trial court did not attach record documents conclusively refuting the defendant’s claim. However, our supreme court recently explained in Johnson v. State, 60 So.3d 1045, 1051 & n. 2 (Fla.2011), that rule 3.800(a) does not require the trial court to attach record documents. Rather, “[a]n appellate court should affirm the summary denial of a rule 3.800(a) motion whenever the appellate court’s review of the record establishes that the defendant did not satisfy the burden of showing entitlement to relief on the face of the record.” Id. n. 2.
AFFIRMED.
ORFINGER, C.J., and MONACO, J., concur.